Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07 March 2022 have been fully considered but they are not persuasive.
Applicant argues that the Wang specifically does not teach or suggest “a pixel line which is read for the first frame is read for the third frame” on the basis of Figures 8 and Paragraph 0036 of Wang (see Arguments, pp. 13-14).
The examiner disagrees.  Paragraph 0036 of Wang recites:
[0036] FIG. 8A-8C together illustrate another embodiment of a process for capturing multiple individual images and using them to form an HDR image. The illustrated process uses scene 400, but of course is not limited to such a scene. FIG. 8A illustrates an embodiment of an image capture sequence. The illustrated sequence captures three images. The three images are “staggered,” meaning they are captured within the same frame by accelerating the frame rate of the image sensor. The long-exposure image is captures first, followed with little or no delay by capture of a short exposure image, and then followed with little or no delay by capture of a medium exposure image. The terms “long,” “medium,” and “short,” as used to describe exposure times, are relative; the actual durations of the three are immaterial so long as they are of three different durations.

Figure 8A-8E of Wang shows:

    PNG
    media_image1.png
    756
    597
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    707
    579
    media_image2.png
    Greyscale

As described, each image is captured separately, one after another “by accelerating the frame rate of the image sensor”.  If the images were captured using separate rows/lines of the image sensor, no such acceleration of the frame rate would be required.  Additionally, Wang shows image capture intervals which do not overlap for each of the images and at no point does Wang describe image capture by using separate lines for each image of the long, medium and short images as suggested by Applicant. 
Therefore, one of ordinary skill in the art would consider each of the long, medium and short images described by Wang to include all lines of the sensor.  Thus, the first image and the third image would contain a common line as claimed.
For these reasons, Applicant’s arguments are not considered persuasive and the rejections based on Wang are maintained below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 6,031,964) in view of Dhiman et al. (US 2018/0302544 A1) in view of MacRumors (https://forums.macrumors.com/threads/what-does-keep-normal-photo-switch-do.1796588/) in view of Wang et al. (US 2016/0037043 A1).[claim 1]
Regarding claim 1, Anderson discloses an imaging apparatus (Figures 1-3), comprising: a plurality of pixel circuits (Figure 2, Item 224; c. 3, ll. 26-30; note that an image sensor would inherently include a plurality of pixel circuits as claimed); a memory (Figure 3, Item 346); a signal processing unit configured to generate image data based on pixel signals read from  the plurality of pixel circuits and store the image data in the memory (Figure 2, Items 226-230; c. 3, ll. 18-21, c. 5, ll. 25-27); and a computing unit configured to generate an image based on the image data (Figure 3, Item 344), wherein the signal processing unit reads pixel signals from the plurality of pixel circuits during a predetermined time, and stores the pixel signals in the memory as image data corresponding to one frame (Figure 2, Items 226-230; c. 3, ll. 18-21, c. 5, ll. 25-27; capturing an image, reading the image and storing the data in working memory), wherein the computing unit generates a first image using the image data stored in the memory (c. 5, ll. 27-29; processing and compressing image data).
However, Anderson does not disclose storing at least (1) image data corresponding to a first frame which corresponds to a first exposure time, (2) image data corresponding to a second frame which corresponds to a second exposure time that is different from the first exposure time, and (3) image data corresponding to a third frame which corresponds to a third exposure time that is different from the second exposure time, wherein the exposure for the second frame is performed between the exposure for the first frame and the exposure for the third frame, and generating a first image using the image data corresponding to the first frame and third frame stored in the memory, and generates a second image using the image data corresponding to the second frame stored in the memory.
Dhiman discloses an image capturing system which captures at least (1) image data corresponding to a first frame which corresponds to a first exposure time (Figures 1 and 6, LE image), (2) image data corresponding to a second frame which corresponds to a second exposure time that is different from the first exposure time (Figures 1 and 6, AE image), and (3) image data corresponding to a third frame which corresponds to a third exposure time that is different from the second exposure time (Figures 1 and 6, SE image), and generating a first image using the image data corresponding to the first frame and third frame (Figure 1, Item 202; Figure 6, Item 110; Figures 8 and 9).   The system of Dhiman allows for a high-dynamic range image to be formed.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to capture first through third frames and generate a first image so that an HDR image may be formed.  However, Anderson in view of Dhiman further does not disclose generating a second image using the image data corresponding to the second frame.  
MacRumors describes a feature of iOS8 in which an HDR image and a normal image based on an auto-exposure frame may be stored together, as in some cases the HDR image may result in ghosting and keeping the normal version may be beneficial.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form a second image using the second frame as claimed as the HDR image may include ghosting and the normal version may be beneficial.  However, Anderson in view of Dhiman in view of MacRumors does not disclose an apparatus wherein the difference between the first exposure time and the third exposure time is smaller than at least one of (1) the difference between the second exposure time and the first exposure time and (2) the difference between the second exposure time and the third exposure time.
Wang discloses a similar apparatus for forming HDR images and further discloses that instead of capturing three images, additional images may be captured for a frame of an HDR image (e.g. Figure 8, particularly Figure 8E).  Such a system would provide additional data to be used for forming the HDR image.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to capture multiple short, medium and long exposure images (equivalent to SE, AE and LE images) so that additional data may be available for forming the final image.  Note that in this configuration, the first frame may be the first short exposure image, the second frame may be the first medium exposure/AE exposure image and the third frame may be the second short exposure image.  In such a configuration, the first and third frames would have the same exposure time and the second frame would be performed between the exposure for the first frame and the exposure for the third frame.  In this case, the difference between the first and third exposure times would be 0 while the difference between the second exposure time and the first/third exposure time would be large since the second exposure time is medium compared to the short exposure times of the first/third exposure times.
Note that while “first”, “second” and “third” are used in the claims, the claim does not require that these frames be the only frames captured.  Additionally, “first”, “second” and “third” does not necessarily require that these frames be captured at positions 1, 2 and 3 of the frame sequence such that no frames are captured prior to the “first” frame.  As interpreted by the examiner “first”, “second” and “third” exposures are merely names for the exposures which may be applied to any frame captured in the sequence which meets the particular requirements laid out in the claim.  
Additionally, note that the “first” and “third” image would contain the same lines since each image is captured separately, do not overlap in exposure time and the references do not disclose any use of separate lines for separate images (see e.g. Wang, Paragraphs 0036 and Figure 8A).[claim 2]
Regarding claim 2, see the rejection of claim 1 above and further note that Anderson in view of Dhiman discloses an apparatus wherein the computing unit is further configured to combine the first image and the second image (Dhiman; Figure 1, Item 202; Figure 6, Item 110; Figures 8 and 9).[claim 3]
Regarding claim 3, see the rejection of claim 1 above and further note that Anderson in view of Dhiman discloses an apparatus wherein the first exposure time and the third exposure time are longer or shorter than the second exposure time (Wang, SE vs AE images).[claim 4]
Regarding claim 4, see the rejection of claim 1 above.[claim 5]
Regarding claim 5, Anderson in view of Dhiman in view of MacRumors discloses first and third which would have the same exposure time as claimed (see rejection of claim 1 above).[claim 22]
Regarding claim 22, Anderson in view of Dhiman in view of MacRumors in view of Wang discloses an apparatus wherein no frame is present between the first frame and the second frame, and wherein no frame is present between the second frame and the third frame (Wang, Figure 8E, note that no frame is present between the first short exposure and the first medium exposure and no frame is present between the first medium exposure and the second short exposure).[claim 23]
Regarding claim 23, note that similarly the first and second images would include a common pixel line (see rejection of claim 1 above and note that the same arguments would apply for the first and second images).[claim 24]
Regarding claim 24, see the rejection of claim 1 above and note that a total number of frames to generate the first image is greater than a total number of frames to generate the second image (i.e. a plurality of frames are used for the HDR image whereas only the AE image is used for the second image).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 6,031,964) in view of Dhiman et al. (US 2018/0302544 A1) in view of MacRumors (https://forums.macrumors.com/threads/what-does-keep-normal-photo-switch-do.1796588/) in view of Wang et al. (US 2016/0037043 A1) in view of Zhou et al. (US 2017/0187970 A1).[claim 7]
Regarding claim 7, Anderson in view of Dhiman in view of MacRumors in view of Wang does not teach an apparatus having the claimed timings.  However, Zhou discloses a similar system which captures multiple images for forming an HDR image wherein in the case where a first time interval is a time interval between the center time of the exposure time for the first frame and the center time of the exposure time for the second frame, and a second time interval is a time interval between the center time of the exposure time for the second frame and the center time of the exposure time for the third frame, the difference between the first time interval and the second time interval is smaller than the shortest exposure time among the first exposure time, the second exposure time and the third exposure time (Figure2c and 2d).  In such a system, the timings may overlap thereby reducing motion during the images caused by capturing the images at separate non-overlapping times thus improving the quality of the HDR images (e.g. Paragraph 0047).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to time the capturing of images of Anderson in view of Dhiman in view of MacRumors in view of Wang in a manner as taught by Zhou so that the quality of the HDR images may be improved.

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 6,031,964) in view of Dhiman et al. (US 2018/0302544 A1) in view of MacRumors (https://forums.macrumors.com/threads/what-does-keep-normal-photo-switch-do.1796588/) in view of Wang et al. (US 2016/0037043 A1) in view of Jung et al. (US 2016/0373629 A1).[claim 12]
Regarding claim 12, Anderson in view of Dhiman in view of MacRumors in view of Wang does not teach an apparatus having a stacked structure as claimed.  Jung discloses an imaging apparatus wherein a first semiconductor layer and a second semiconductor layer are stacked in layers (Figure 1, Item 100), wherein photoelectric conversion elements included in the pixel circuits are disposed on the first semiconductor layer (Figure 1, Item 111), wherein semiconductor elements included in the signal processing unit are disposed on the second semiconductor layer (Figure 1, Item 121).  Such a system allows for miniaturization and low power (Paragraphs 0004-0005).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to utilize a stacked structure as taught by Jung so that the imaging apparatus may be miniaturized and operated with low power.[claim 13]
Regarding claim 13, see the rejection of claim 12 above and note that Jung discloses a system wherein the semiconductor elements included in the memory are disposed on the second semiconductor layer (Figure 1; note that the claim as written does not define the manner in which the memory is “disposed on” the second layer).[claim 14]
Regarding claim 14, see the rejection of claim 12 above and note that Jung disclose a system wherein a third semiconductor layer, on which the memory is disposed, is stacked on the second semiconductor layer (Figure 1, Item 141).

Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 6,031,964) in view of Dhiman et al. (US 2018/0302544 A1) in view of MacRumors (https://forums.macrumors.com/threads/what-does-keep-normal-photo-switch-do.1796588/) in view of Wang et al. (US 2016/0037043 A1) in view of Somasundaram et al. (US 2018/0278824 A1).[claim 16]
Regarding claim 16, Anderson in view of Dhiman in view of MacRumors in view of Wang discloses the imaging apparatus of claim 1 (see rejection of claim 1 above), but does not disclose the inclusion of the imaging apparatus in a moving body further comprising an information acquisition unit configured to acquire information from signals outputted form the imaging apparatus and a moving body control unit configured to control the moving body based on the information as claimed.
Somasundaram discloses a moving body including an HDR camera which may be used in conjunction with an ADAS or self-driving car application (Paragraph 0025).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to include the imaging apparatus in a moving body such as a car or air vehicle so that the HDR images captured may be used in conjunction with an ADAS or self-driving car application, thereby improving the functionality of a vehicle.  
Official Notice is further taken that it is well known in the art to implement an ADAS or self-driving car application using an information acquisition unit configured to acquire information from signals outputted form the imaging apparatus, a processing unit configured to process the acquired signals and a moving body control unit configured to control the moving body based on the information.  Such a system allows for ADAS and self-driving functions to include visual data such as recognition of obstacles, road signs and stop-lights.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to acquire information, process the information and control the vehicle to perform ADAS and self-driving functions which respond to obstacles, road signs and stop-lights recognized through visual information captured by the imaging apparatus.[claim 15]
Regarding claim 15, see the rejection of claim 16 above.

Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 6,031,964) in view of Dhiman et al. (US 2018/0302544 A1) in view of MacRumors (https://forums.macrumors.com/threads/what-does-keep-normal-photo-switch-do.1796588/) in view of Wang et al. (US 2016/0037043 A1) in view of Mlinar et al. (US 2019/0075263 A1).[claim 21]
Anderson in view of Dhiman discloses capturing and storing first through third images, but does not explicitly disclose wherein a time during which the memory holds the image data corresponding to the first frame and the image data corresponding to the second frame includes at least part of a time comprising (1) the third exposure time and (2) a time during which the pixel signals corresponding to the third frame are read out from the plurality of pixel circuits.
Mlinar discloses a similar high-dynamic range imaging system which captures a plurality of images having different exposure times (Figures 1 and 8).  Mlinar discloses that a first frame may be captured and stored (Figure 8, S800-S805; Paragraph 0040), subsequently a second frame may be captured and stored (Figure 8, S810-S815; Paragraph 0041), subsequently a third image may be captured and stored (Figure 8, S820-S825) and finally a high-dynamic range image may be generated using the stored frames (Figure 8, S840-S845; Paragraph 0043).  By storing the images as they are captured, the system may ensure that the necessary data is present for the final processing step of generating the high-dynamic range image.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to store the data of each frame after it is read and prior to exposure/readout and storage of the subsequent frame as taught by Mlinar so that the data is properly stored and ready for processing after all frames have been captured.  
It is noted that under this capture/storage/capture scheme, a time during which the memory holds the image data corresponding to the first frame and the image data corresponding to the second frame would include at least part of a time comprising (1) the third exposure time and (2) a time during which the pixel signals corresponding to the third frame are read out from the plurality of pixel circuits would be present (i.e. after the first and second images are read and stored, the exposure of the third image would commence, and the third image would subsequently be read out).  

Claims 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 6,031,964) in view of Dhiman et al. (US 2018/0302544 A1) in view of MacRumors (https://forums.macrumors.com/threads/what-does-keep-normal-photo-switch-do.1796588/) in view of Wang et al. (US 2016/0037043 A1) in view of Official Notice.[claim 25]
Regarding claim 25, while Anderson does not disclose a scanning circuit as claimed.  However, Official Notice is taken that scanning circuits configured to sequentially scan a plurality of pixel lines, wherein the scanning circuit starts to scan in response to a control signal to read out an image are well known in the art and provide readout to read out an image in an organized manner from a plurality of pixels.  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide a scanning circuit in the system of Anderson in view of Dhiman in view of MacRumors in view of Wang so that the pixel circuits could be controlled by scanning in an organized manner to produce output images.  
It is further noted that in the arrangement as taught by Anderson in view of Dhiman in view of MacRumors in view of Wang,  the pixel signals corresponding to the first frame is read in a first reading time (Wang, Figure 8E, first shorter exposure), the pixel signals corresponding to the second frame is read in a second reading time (Wang, Figure 8E, first medium exposure), the pixel signals corresponding to the third frame is read in a third reading time (Wang, Figure 8E, second shorter exposure), and in a case where the first reading time is included in a period from a time the scanning starts by inputting a control signal to the scanning circuit to a next time the scanning starts by inputting a control signal to the scanning circuit, the second reading time and the third reading time are not included in the period (Wang, Figure 8E, note that the second and third image exposures do not overlap with the first image exposure).[claim 26]
Regarding claim 26, see the rejection of claim 25 and note that wherein in a case where the third reading time is included in the period, the first reading time and the second reading time are not included in the period (Wang, Figure 8E)[claim 27]
Regarding claim 27, see the rejection of claim 25 and note that   wherein in a case where the second reading time is included in the period, the first reading time and the third reading time are not included in the period (Wang, Figure 8E).[claim 28]
Regarding claim 28, see the rejection of claim 25 wherein a control signal to start to scan for the first frame, a control signal to start to scan for the second frame, and a control signal to start to scan for the third frame are input to the scanning circuit, in this order (Wang Figure 8E; note that the images are captured in order).



Allowable Subject Matter
Claims 6, 8 and 9 are allowed.
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.[claims 6, 8, 9 and 10]
For reasons of allowability of claims 6, 8, 9 and 10, please see the action mailed 08 December 2020.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J HENN whose telephone number is (571)272-7310. The examiner can normally be reached Monday-Friday ~8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy J Henn/Primary Examiner, Art Unit 2698